Order filed November 23, 2016




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00396-CR
                                  ____________

                   ROBERT JARRAD CLARK, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 17311

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibits 66 and
67, CD's.
      The clerk of the 21st District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 66 and 67, CD's, on or before December 05,
2016. The Clerk of this court is directed to receive, maintain, and keep safe this
original exhibit; to deliver it to the justices of this court for their inspection; and,
upon completion of inspection, to return the original of State's Exhibits 66 and 67,
CD's, to the clerk of the 21st District Court.



                                                 PER CURIAM